Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 06/25/2021. Currently, claims 1-3, 6-9 and 12-15 are pending in the application. Claims 4-5, 10-11 and 16-17 have been cancelled.

  
Claim Objections

Claims 13-15 are objected to because of the following informalities: Where they recite “according to claim 4” in line 1 should be “according to claim 12” since claim 4 has been cancelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being obvious over ZOU et al (WO 2018064805 A1, hereinafter corresponding US application publication US 20190229234 A1 will be used as reference) in view of Yu et al (US 20120256187 A1).

Regarding claim 1, Figure 5 of ZOU discloses an LED pixel device comprising 
a first light-transmitting substrate (303, [0055]), 
a second light-transmitting substrate (305) overlying the first light-transmitting substrate, 
a third light-transmitting substrate (307) overlying the second light-transmitting substrate, 
a first light-emitting cell (308, [0053]) underlying the first light-transmitting substrate (303), 
a second light-emitting cell (309) interposed between the first light-transmitting substrate (303) and the second light-transmitting substrate (305), and 
a third light-emitting cell (310) interposed between the second light-transmitting substrate (305) and the third light-transmitting substrate (307) wherein the first light-emitting cell, the second light-emitting cell, and the third light-emitting cell emit light of different wavelengths ([0048]),
wherein the LED pixel devices further comprising a first electrode pad (312, anode for 308), a second electrode pad (312, anode for 309), a third electrode pad (312, anode for 310), and a fourth electrode pad (311, cathodes)  underlying the first light-transmitting substrate wherein the first p layer is connected to the first electrode pad, the second p layer is connected to the second 
wherein the bottom surfaces of the first electrode pad (anode 312, anode for 308), the second electrode pad (anode 312, anode for 308), the third electrode pad (anode 312, anode for 308), and the fourth electrode pad (cathode 311, anode for 308) lie in the same plane, the second electrode pad has the same thickness as the third electrode pad.

Figure 5 of ZOU does not explicitly teach that the LED pixel device according to claim 1, wherein the first light-transmitting substrate (303), the second light-transmitting substrate (305), and the third light-transmitting substrate (307) are formed with a first n layer, a second n layer, and a third n layer, respectively, and the first light-emitting cell, the second light-emitting cell, and the third light-emitting cell comprise a first p layer, a second p layer, and a third p layer, respectively. 

However, ZOU teaches that the light-emitting cell comprising III-V inorganic semiconductors ([0048]). Further, it is very well known in pertinent prior arts that light-emitting cell comprising a substrate such as sapphire and epitaxially grown III-V inorganic semiconductors on the substrate that include an active layer interposed between a p-type and n-type semiconductor layers, wherein anode is connected to the p-type semiconductor layer and cathode is connected to an n-type semiconductor layer ([0009] of Yu). 

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use the first light-transmitting substrate (303), the second light-transmitting substrate (305), and the third light-transmitting substrate (307) formed with a first n layer, a second n layer, and a third n layer, respectively, and the first light-emitting cell, the second light-emitting cell, and the third light-emitting cell comprise a first p layer, a second p layer, and a third p layer, respectively in the device of ZOU according to the teaching of Yu ([0009]) in order to form the light emitting cell, since it has been held that choosing from a finite number of identified, predictable solutions such as claimed to form a light emitting device, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

ZOU does not teach that the first electrode pad and the fourth electrode pad have thicknesses different from those of the second electrode pad and the third electrode pad. 

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

ZOU does not teach wherein the amount of light emitted from the first light-emitting cell (308) is larger than that emitted from the second light-emitting cell (309).


However, ZOU teaches that the micro-LEDs of different colors can be placed in different layers ([0050]), wherein Figure 5 teaches that the micro-LEDs are placed on micro-bumps 316 which are connected with anode electrodes 312, 313, 314. The cathodes of the micro-LEDs are connected with the cathodes electrode 311. The electrodes 311, 312, 313, 314 can be connected to the display substrate 301 through vias 315. A transparent cover 307 can be placed on the top of the stacked micro-LED layers to protect the micro-LEDs. Thus, high quality micro-LED display device is made ([0003]). Therefore, the first light-emitting cell needs to emit the larger amount of light since it is located in the bottom of the stack.

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the first light emitting cell in the device of ZOU wherein the amount of light emitted from the first light-emitting cell (308) is larger than that emitted from the second light-emitting cell (309, Figure 5 of ZOU) as it is located at the bottom of the stack in order to have high quality display device ([0003] of ZOU).

Regarding claim 2, Figure 5 of ZOU discloses that the LED pixel device according to claim 1, wherein the first light-emitting cell (308), the second light-emitting cell (309), and the third light-emitting cell (310) are located in different regions when viewed from above. 

Regarding claim 3, Figure 5 of ZOU discloses that the LED pixel device according to claim 1, wherein the first light-emitting cell (308, [0053]), the second light-emitting cell (309), and the third light-emitting cell (310) are located at different heights so as not to overlap one another. 

Regarding claim 6, Figure 5 of ZOU discloses that the LED pixel device according to claim 5, wherein at least two of the distances between the central axes of the first electrode pad (anode 312 at 308) and the second electrode pad (312 at 309), between the central axes of the second electrode pad (312 at 309) and the third electrode pad (312 at 310), and between the central axes of the third electrode pad and the fourth electrode pad are identical (based on the Figure). Further, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, Figure 5 of ZOU discloses that the LED pixel device according to claim 5, wherein the first interconnection (via connected to 312) comprises a via penetrating the first light-transmitting substrate (303) while being isolated from the first n layer (for 308). 

Regarding claim 8, Figure 5 of ZOU discloses that the LED pixel device according to claim 5, wherein the second interconnection (via connected to 312) comprises a via sequentially penetrating the second light-transmitting substrate (305) and the first light-transmitting substrate (303) while being isolated from the first n layer and the second n layer. 

Regarding claim 9, Figure 5 of ZOU discloses that the LED pixel device according to claim 5, wherein the third interconnection (via for 315 connected to 311) comprises a via connected to the first n layer, the second n layer, and the third n layer while penetrating at least the second light-

Regarding claim 12, Figure 5 of ZOU does not explicitly teach the LED pixel device according to claim 1, wherein the first light-emitting cell is a blue light-emitting cell, the second light-emitting cell is a green light-emitting cell, and the third light-emitting cell is a red light-emitting cell.

However, ZOU teaches that the micro-LEDs of different colors can be placed in different layers ([0050]), wherein Figure 5 teaches that the micro-LEDs are placed on micro-bumps 316 which are connected with anode electrodes 312, 313, 314. The cathodes of the micro-LEDs are connected with the cathodes electrode 311. The electrodes 311, 312, 313, 314 can be connected to the display substrate 301 through vias 315. A transparent cover 307 can be placed on the top of the stacked micro-LED layers to protect the micro-LEDs. Thus, high quality micro-LED display device is made ([0003]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of ZOU such that the first light-emitting cell is a blue light-emitting cell, the second light-emitting cell is a green light-emitting cell, and the third light-emitting cell is a red light-emitting cell  in order to have a high quality display device ([0003] of ZOU) with a reasonable expectation of success, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 13, Figure 5 of ZOU in view of Yu teaches that the LED pixel device according to claim 12, wherein the first light-transmitting substrate is a sapphire substrate, the first n layer and the first p layer are portions of a gallium nitride epilayer grown on the sapphire substrate, and a first active layer emitting blue light is formed between the first n layer and the first p layer ([0009] of Yu). 

Regarding claim 14, Figure 5 of ZOU in view of Yu teaches that the LED pixel device according to claim 12, wherein the second light-transmitting substrate is a sapphire substrate, the second n layer and the second p layer are portions of a gallium nitride epilayer grown on the sapphire substrate, and a second active layer emitting green light is formed between the second n layer and the second p layer ([0009] of Yu). 

Regarding claim 15, Figure 5 of ZOU in view of Yu teaches that the LED pixel device according to claim 12, wherein the third light-transmitting substrate is a light-transmitting carrier substrate, the third n layer and the third p layer are portions of a gallium nitride epilayer bonded to the light-transmitting carrier substrate, and a third active layer emitting red light is formed between the third n layer and the third p layer ([0009] of Yu). 

Response to Arguments

Applicant's arguments filed on 06/25/2021 have been fully considered but they are not persuasive. 

Applicant’s main argument regarding claim 1 include: ZOU, Huang and Yu alone or in combination do not teach the amended claim 1.

In response, the Examiner respectfully points out that rearranging the different element of ZOU in view of Yu teaches the claims as explained above.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
09/14/2021